DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed. Regarding claims 1-3, allowability resides, at least in part, with the prior art not showing or fairly disclosing a pair of projections are provided on outer surfaces of each of the first and second long sides at positions spaced from each other across a center in the longitudinal direction each of the pair of projections is formed into a one-sided dovetail shape protruding toward a central side in the longitudinal direction, but not protruding toward an end side in the longitudinal direction, in conjunction with the remaining limitations. Regarding claims 4-7, allowability resides, at least in part, with the prior art not showing or fairly disclosing at least two projections formed on the outer surfaces of each of the first and second long sides at positions aligned with the pairs of recesses of the receptacle, each of the projections having a one-sided dovetail shape arranged so that projecting ends of each of the projections protrude towards each other, in conjunction with all the remaining limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 8147261 and US 6851987 disclose dovetail projections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is (571)270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833